I N    T H E    C O U R T         O F   A P P E A L S        A T   N A S H V I L L E




                                                                                                                       FILED
A L E X A N D E R      &   A S S O C I A T E S ,        I N C .            )       C / A N o . 0 1 A 0 1 - 9 8 1 2 - C V - 0 0 6 1 8
                                                                           )       D A V I D S O N C I R C U I T August 2, 1999
P. l a i n t i f f - A p p e l l a n t                         )       N o . 9 7 C - 4 0 5 2
                                                                           )                                   Cecil Crowson, Jr.
                                                                           )                                 Appellate Court Clerk
             v .                                                           )
                                                                           )
                                                                           )
D E B R A      B O N D - O W E N S                                         )
                                                                           )
             D e f e n d a n t - A p p e l l e e                           )




A P P E A L E D      F R O M   T H E    C I R C U I T       C O U R T      O F     D A V I D S O N      C O U N T Y

T H E      H O N O R A B L E   T H O M A S     W .      B R O T H E R S ,        J U D G E


C   y   r u s L . B o o k e r
B   O   O K E R , B A U G H & G R A N T , P . C .
3   1   5 D e a d e r i c k S t r e e t
N   a   s h v i l l e , T N 3 7 2 3 8 - 1 2 8 0

             A t t o r n e y   f o r    P l a i n t i f f - A p p e l l a n t

F r a n k G . A b e r n a t h y
1 7 1 9 W e s t E n d A v e n u e ,              S u i t e         6 0 0 - E
N a s h v i l l e , T N 3 7 2 0 3

             A t t o r n e y   f o r    D e f e n d a n t - A p p e l l e e



                                                     V A C A T E D      A N D     R E M A N D E D


                                                            H o u s t o n        M .    G o d d a r d ,     P r e s i d i n g   J u d g e


C O N C U R :

F R A N K S , J .
C A I N , J .
                                                                              O     P       I     N       I       O     N




                                                                                                                                            G o d d a r d ,               P . J .




                                T h i s         i s       a     s u i t     i n i t i a t e d                 i n       t h e       G e n e r a l           S e s s i o n s             C o u r t

f o r   D a v i d s o n                   C o u n t y           b y   A l e x a n d e r               &       A s s o c i a t e s ,               I n c . ,           a n       i n s u r a n c e

a g e n c y ,           s e e k i n g             t o         r e c o v e r       f r o m         D e b r a             B o n d - O w e n s ,               i t s         f o r m e r

e m p l o y e e ,               r e i m b u r s e m e n t                 f o r     p a y m e n t s                   m a d e       t o     h e r       w h i c h           i t

c o n t e n d s             w e r e         “ u n e a r n e d             a d v a n c e d             s a l a r y             i n       t h e     a m o u n t             o f

$ 5 7 0 1 . 3 7 ,               p l u s         i n t e r e s t . ”



                                T h e       c a s e           w a s   d i s m i s s e d               b y         t h e       J u d g e         o f     t h e         G e n e r a l

S e s s i o n s             C o u r t           a n d         a p p e a l e d       t o         t h e         C i r c u i t             C o u r t .           B o t h           p a r t i e s

m o v e d       f o r           s u m m a r y             j u d g m e n t         a n d         t h e         T r i a l           C o u r t       o v e r r u l e d

A s s o c i a t e s ’                 m o t i o n             a n d   g r a n t e d             M r s .           B o n d - O w e n s ’ .



                                T h e       d e f i n i t i v e             c a s e         o f       B y r d           v .       H a l l ,       8 4 7       S . W . 2 d           2 0 8

( T e n n . 1 9 9 3 ) ,                   a d d r e s s e s           t h e       r e q u i r e m e n t s                     n e c e s s a r y             t o       s u s t a i n         a

s u m m a r y           j u d g m e n t ,                 a s     w e l l     a s       t h e         l i g h t             i n     w h i c h         o u r       a p p e l l a t e

c o u r t       m u s t             v i e w       t h e         e v i d e n c e         p r e s e n t e d                   ( a t       p a g e       2 1 4 ) :



                                R u   l e     5 6         c o   m e s i n     t o       p   l a y         o   n l y         w h e   n   t h     e r   e     i s       n   o
            g   e   n   u   i   n e     i   s s u     e     a   s t o a       n y       m   a t e r       i   a l f         a c t     a n d       t   h e     m   o   v   i n g
            p   a   r   t   y     i   s     e n t     i   t l   e d t o       a j       u   d g m e       n   t   a s         a     m a t t     e r     o   f     l   a   w .
            T   h   u   s   ,     t   h e     i s     s   u e   s t h a t       l i     e     a t         t   h e h         e a r   t o f         e   v a   l u   a   t   i n g     a
            s   u   m   m   a   r y     j   u d g     m   e n   t m o t i     o n       a   r e :         (   1 ) w         h e t   h e r       a     f a   c t   u   a   l
            d   i   s   p   u   t e     e   x i s     t   s ;     ( 2 ) w     h e t     h   e r t         h   e   d i       s p u   t e d       f a   c t     i   s
            m   a   t   e   r   i a   l     t o       t   h e     o u t c o   m e       o   f t h         e     c a s       e ;     a n d       ( 3   )     w h   e   t h e r
            t   h   e       d   i s   p u   t e d         f a   c t c r e     a t e     s     a g         e   n u i n       e i     s s u e       f   o r     t   r   i a l .

                                .     .     .     .

                                                                                                  2
                              I   n     d e   t e     r   m i   n   i   n   g   w h     e t h e r       o r       n o t     a   g     e n u i n     e i     s   s   u
                                                                                                                                                                    e         o f
            m   a   t e   r   i   a l     f   a c     t     e   x   i   s   t s f       o r p u       r p o   s   e s o     f   s     u m m a r     y j     u   d   g
                                                                                                                                                                    m     e   n t ,
            c   o   u r   t   s     i   n     t h     i   s     s   t   a   t e h       a v e i       n d i   c   a t e d     t h     a t t h       e q     u   e   s
                                                                                                                                                                    t     i   o n
            s   h   o u   l   d     b   e     c o     n   s i   d   e   r   e d i       n   t h e       s a   m   e   m a   n n e     r   a s       a m     o   t   i
                                                                                                                                                                    o     n     f o r
            d   i   r e   c   t   e d     v   e r     d   i c   t       m   a d e       a t t h       e c     l   o s e     o f       t h e p       l a i   n   t   i
                                                                                                                                                                    f     f   ’ s
            p   r   o o   f   ,     i   . e   . ,         t h   e       t   r i a l       c o u r     t m     u   s t t     a k e       t h e       s t r   o   n   g
                                                                                                                                                                    e     s   t
            l   e   g i   t   i   m a   t e     v     i   e w     o     f     t h e       e v i d     e n c   e     i n     f a v     o r o f         t h   e       n
                                                                                                                                                                    o     n   -
            m   o   v i   n   g     p   a r   t y     ,     a   l l     o   w a l       l r e a       s o n   a   b l e     i n f     e r e n c     e s     i   n f       a   v o r
            o   f     t   h   a   t     p a   r t     y   ,     a n     d     d i s     c a r d       a l l       c o u n   t e r     v a i l i     n g     e   v i d     e   n c e .
            (   C   i t   a   t   i o   n s     o     m   i t   t e     d   . )




                              T h e       r e l a t i o n s h i p                       b e t w e e n         t h e       p a r t i e s           b e g a n         o n       A u g u s t

2 7 ,     1 9 9 6 ,           w h e n         V i c t o r               W .       A l e x a n d e r ,             S r . ,       P r e s i d e n t           o f         A s s o c i a t e s ,

w r o t e       M s .         B o n d - O w e n s                   m a k i n g             h e r     a n     o f f e r         t o       b e c o m e       a n         e m p l o y e e         o f

t h e     c o r p o r a t i o n .                         A l s o           e n c l o s e d           i n     t h i s       l e t t e r           w a s     w h a t           M r .

A l e x a n d e r             t e r m e d             a n       “ u n d e r s t a n d i n g                   o f       a s s o c i a t i o n . ”                   T h e       l e t t e r

p o i n t e d           o u t       t h a t           t h e         u n d e r s t a n d i n g                 “ i s       n o n - b i n d i n g ,               i f       a c c e p t a b l e

i t     w i l l         b e       u s e d         t o       d r a f t             a     c o n t r a c t           b e t w e e n           o u r     f i r m         a n d

y o u r s e l f . ”                 B o t h           t h e         l e t t e r             a n d     t h e       c o m p e n s a t i o n             f e a t u r e             o f     t h e

u n d e r s t a n d i n g                 a r e           m a d e           a n       a p p e n d i x         t o       t h i s       o p i n i o n .



                              I t       i s       u n c l e a r                 w h e n       M s .       B o n d - O w e n s             b e g a n       w o r k i n g           f o r

A s s o c i a t e s ,               b u t         a       t r a n s a c t i o n                 r e p o r t           s h o w s       t h e       f o l l o w i n g             p a y m e n t s

w e r e     m a d e ,             w h i c h           i n c l u d e s                 e a r n e d         c o m m i s s i o n s             f o r     N o v e m b e r             a n d

D e c e m b e r .




                                                                                                      3
                                                                                                                T r a n s a c t i o n R e p o r t
                                                                                                            9 / 1 / 9 6 T h r o u g h 2 / 2 4 / 9 7

            A & A - O P E R A T I N G
            2 / 2 4 / 9 7

            D a t e                                       N u m                                         D e s c r i p t i o n                                                         C l r       A m o u n t

            9   /    2    0    /    9   6                 2   4   4    9                        D   E   B   R    A      B    O   N   D    -       O   W   E   N   S                   x   -  1      ,   5     0   0   .       0    0
            1   0    /    2    1    /   9 6               2   4   8    9                        D   E   B   R    A      B    O   N   D    -       O   W   E   N   S                   x   -  1      ,   5     0   0   .       0    0
            1   1    /    2    0    /   9 6               2   5   2    5                        D   E   B   R    A      B    O   N   D    -       O   W   E   N   S                   x   -  1      ,   6     1   5   .       3    1
            1   2    /    2    0    /   9 6               2   5   6    3                        D   E   B   R    A      B    O   N   D    -       O   W   E   N   S                   x   -  1      ,   8     1   6   .       6    8
                                                                                                                                                                                           - -      -   -     -   -   -       -    - -
                                                          T O T A L                9 / 1 / 9 6          -        2 / 2 4 / 9 7                                                            - 6       ,   4     3   1   .       9    9




                                        I t         i s               a l s o          u n c l e a r                        w h y                     t h e           r e l a t i o n s h i p                     t e r m i n a t e d ,                    b u t

i n   a n y              e v e n t                  M s .                  B o n d - O w e n s                         r e c e i v e d                                $ 5 7 0 1 . 3 0         m o r e                     t h a n            s h e

e a r n e d              i n            c o m m i s s i o n s .



                                        W e         r e c o g n i z e                        t h a t                   t h e                  c o v e r                 l e t t e r       a s           t o               t h e

u n d e r s t a n d i n g                             e x e c u t e d                        b y                M s .            B o n d - O w e n s                          s p e c i f i c a l l y                                    s a y s     t h a t

i t   i s           n o n - b i n d i n g                                    a n d        i t           i s            c o n t e m p l a t e d                                t h a t         a         m o r e                     f o r m a l

a g r e e m e n t                       w o u l d                     b e      e x e c u t e d .




                                        N e v e r t h e l e s s ,                                   w e              a r e               o f              t h e         o p i n i o n         t h a t                     a         r e a s o n a b l e

i n f e r e n c e                       m a y         b e                  d r a w n         t h a t                   t h e                  p r o v i s i o n                   e m b o d i e d                         i n            t h e

u n d e r s t a n d i n g                             w a s                  t h e        a g r e e m e n t                                   o f             t h e       p a r t i e s           r e l a t i v e                            t o

c o m p e n s a t i o n .                                     W e            t h i n k              i t              h i g h l y                          u n l i k e l y           t h a t             M s .                     B o n d - O w e n s

w o u l d           h a v e                   e x p r e s s e d                        a n          a g r e e m e n t                                     w i t h         t h e     c o n t e n t s                               o f      t h e

i n s t r u m e n t                           b y     s i g n i n g                       i t           h a d               h e r                     u n d e r s t a n d i n g                   b e e n                         o t h e r w i s e .

I n d e e d ,                 i n             a n     e m p l o y m e n t                               c o n t r a c t ,                                     i n s o f a r         a s       t h e               e m p l o y e e                    i s

c o n c e r n e d ,                           c o m p e n s a t i o n                               i s              o n e               o f              t h e         m o s t - - i f           n o t                   t h e            m o s t - -

i m p o r t a n t                       f e a t u r e                        o f       t h e            c o n t r a c t .


                                                                                                                                              4
                        I n     r e a c h i n g         t h i s     c o n c l u s i o n           w e     r e c o g n i z e       t h a t       M s .     B o n d -

O w e n s ,     i n     h e r     a f f i d a v i t         a n d     i n     a       p a r t i a l       t r a n s c r i p t       f r o m       t h e

e v i d e n c e       i n t r o d u c e d         i n     t h e     G e n e r a l         S e s s i o n s         C o u r t ,     d e n i e s       t h a t

s h e   e v e r       “ a g r e e d       o r     i n t e n d e d       t o       a g r e e       t o     e n t e r     i n t o     a n y       w r i t t e n

e m p l o y m e n t       a g r e e m e n t           w h i c h     u n e a r n e d         a d v a n c e s         w e r e     o w e d       A l e x a n d e r

&   A s s o c i a t e s ,         I n c . ,       o r     w e r e     t o     b e       r e p a i d       t o     A l e x a n d e r       &

A s s o c i a t e s . ”           W e     d o     n o t     b e l i e v e         e i t h e r       t h e       a f f i d a v i t       o r     t h e

t e s t i m o n y       f r o m       t h e     G e n e r a l       S e s s i o n s         C o u r t       d i s s i p a t e s         t h e

i n f e r e n c e       t o     b e     d r a w n       f r o m     h e r     s i g n i n g         t h e       u n d e r s t a n d i n g .



                        I n     l i g h t       o f     t h e     f o r e g o i n g         w e     c o n c l u d e       t h a t       s u m m a r y

j u d g m e n t       w a s     i m p r o p e r l y         g r a n t e d         t o     M s .     B o n d - O w e n s         a n d     t h e

j u d g m e n t       g r a n t i n g         s u c h     i s     v a c a t e d         a n d     t h e     c a u s e     r e m a n d e d         f o r

f u r t h e r     p r o c e e d i n g s           c o n s i s t e n t         w i t h       t h i s       o p i n i o n .         C o s t s       o f

a p p e a l     a r e     a d j u d g e d         a g a i n s t       M s .       B o n d - O w e n s .



                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m B . C a i n , J .




                                                                                  5